The Court made the following order:
The above entitled cause coming on to be heard on the 14th day of September, 1872, the said respondents having appeared by counsel, and having made return to the writ herein issued, and counsel for the respective parties having been heard, the said cause was thereupon taken under advisement by the Court.
And the Court being sufficiently advised, it is now, on this 16th day of September, 1872, ordered, adjudged, and decreed that the order of the said Board of Supervisors of the City and County of San Francisco, made and entered of record on the 6th of August, 1872, canceling, or assuming to cancel and set aside, the following described assessments, borne upon the assessment roll book of said city and county, then before the said Board, to wit:
“No. 4,573—Masonic Savings and Loan Bank, assessed at $365,000;
“No. 4,578—Savings and Loan Society, assessed at $7,-968,740 40;
“ No. 4,577—Societe Francaise d’Epargnes, assessed at $4,-957,583 73;
“No. 4,571—German Savings and Loan Society, assessed at $2,629,021;
“No. 4,574—Odd Fellows’ Savings Bank, assessed at §3,-080,793;
“No. 4,579—San Francisco Savings Union, assessed at $4,-227,940;
“No. 4,572—Hibernia Savings and Loan Society, assessed at $11,354,532;
“ No. 4,157—Land Mortgage Union of California, assessed at $33,916;
*616“No. 4,294—Security Savings Bank, assessed at $313,-962 77;
“ No.--Humboldt Savings and Loan Society, assessed at $507,303;”
Was in excess of and without and beyond the jurisdiction of said Board of Supervisors, and is void in so far as by the said order the said Board of Supervisors canceled, or assumed to cancel, the said assessment so borne upon said assessment roll, and the said order, in so far as the same did cancel, or assume to cancel, strike from said roll and set aside the several assessments aforesaid, is hereby reversed, annulled, and set aside.